Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter & Reasons for Allowance
Claims 1-4, 6-8, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are US 20160275439 A1 (Avats) directed to identifying employment networking opportunities utilizing geolocation US 20160104096 A1 (Ovick) directed to matching short-term staffing assignments based on previous employee and employer ratings and a real-time live interview US 20170039525 A1 (Seidle) directed to managing, tracking, and offering employment and “Route4Me, https://www.route4me.com/, September 30, 2017” (NPL: Route4Me) directed to tracking employees during employment.
However, neither Avats, Ovick, Seidle, nor Route4Me, in combination or individually, teach generating a presentation on a display of a computing device of the one or more job seekers, the presentation including a map showing locations of the job postings satisfying the search criteria while concurrently providing a user interface with a job seeker selectable portion to apply for one or more of the job postings; programmatically assigning job seekers to the upcoming job posting based on a service reputation rating of those job seekers that is triggered in response to an amount of time remaining until the upcoming job posting being less than a threshold time remaining 
The Non-Patent Literature of record is Kuhn et al. "Job search methods: Internet versus traditional." Monthly Lab. Rev. 123 (2000): 3 which discloses internet based job search technologies. However, Kuhn does not disclose generating a presentation on a display of a computing device of the one or more job seekers, the presentation including a map showing locations of the job postings satisfying the search criteria while concurrently providing a user interface with a job seeker selectable portion to apply for one or more of the job postings; programmatically assigning job seekers to the upcoming job posting based on a service reputation rating of those job seekers that is triggered in response to an amount of time remaining until the upcoming job posting being less than a threshold time remaining until the upcoming job posting; generating, prior to a start time for the job posting, a presentation on a display of a mobile computing device of an employer associated with the upcoming job posting, the presentation including a map that depicts transit progress information, including a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692